ON STATE’S MOTION POR REHEARING
DICE, Judge.
State’s counsel insists that our reversal of the conviction, because of the court’s failure to apply the law of murder without malice to the facts, was error because the court did apply such law to the facts and for the further reason that appellant’s objection to the charge was a general objection and not sufficient to apprize the court of"the error complained of:
*436We have again examined the record and remain convinced that the issue of murder without malice was raised by the testimony and that the court, in its charge, failed to make application of the law to the facts as required by Art. 1257c, Vernon’s Ann. P.C.
We need not pass upon the "sufficiency of the objection in view of another error in the charge which calls for a reversal and to which appellant did specifically object.
Appellant’s thirteenth objection to the charge was: “Because it nowhere contains an instruction on the law of ‘self defense’ which is an affirmative defense amply raised by the testimony and the accused is entitled to have the jury properly instructed on the law of self defense.”
Nowhere in the charge was the jury instructed on the appellant’s right of self defense. Such an instruction should have been given as the issue was raised by the appellant in his own testimony, from which we quote:
“Q. At the time, Henry, you fired the shot that killed Irving Washington, did you at that time believe your life was in danger at his hands? A. Yes, sir. * * *
“Q. Now, Henry, I believe you stated you honestly believed your life to be in danger; was that your statement? A. Yes, sir.”
Evidently the trial court considered that the issue of self defense was raised because he thereafter admitted testimony by the appellant as to antecedent acts of the deceased which was offered on the issue.
Upon another trial, the court should charge upon the law of murder without malice and make application of the law to the facts and should instruct the jury that in passing upon the issue of murder with malice and murder without malice the jury should give the appellant the benefit of any reasonable doubt as to the existence of malice. See Richardson v. State, 91 Texas Cr. Rep. 318, 239 S.W. 218, 20 A.L.R. 1249; Sparks v. State, 108 Texas Cr. Rep. 367, 300 S.W. 938; and Pollard v. State, 155 Texas Cr. Rep. 486, 237 S.W. 2d 301.
The appellant should also be permitted to testify as to the *437condition of his mind at the time he killed the deceased on the issue of whether he was actuated with malice.
The motion for rehearing is overruled.
Opinion approved by the Court.